         Case 1:17-cr-00548-PAC Document 401 Filed 05/29/20 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 29, 2020

By ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

         We write in response to the Court’s May 22, 2020 order concerning the anticipated
superseding indictment (the “Proposed Indictment”) and trial scheduling (Dkt. 400) (the “May
Order”).1 As discussed at the May 18, 2020 conference, the Proposed Indictment does not charge
the defendant with any additional conduct, but merely clarifies what conduct is covered by each
specific count. In the May Order, the Court directed the Government to address when a grand jury
would likely hear the defendant’s case and the parties to address whether, in light of the Proposed
Indictment, the child pornography trial should proceed in advance of the Espionage Act trial. With
respect to grand jury scheduling, we understand that a grand jury will be summoned in early June,
pursuant to modified procedures in response to the COVID-19 pandemic. If a quorum can be
assembled, we expect to present the Proposed Indictment to the grand jury by mid-June and in
advance of the conference currently scheduled for June 24, 2020.2 As to trial scheduling, and for
the reasons discussed below, although we do not object to first proceeding on the non-national
security counts (i.e., the child pornography and copyright charges), we do not believe that the
Proposed Indictment will delay the Espionage Act retrial. Moreover, given that the defendant has
recently objected to the exclusion of time based on the pandemic (even though time is already
properly excluded due to the pending defense motions), we respectfully request that the Court set
a trial date (whether on the Espionage Act or non-national security counts) for as soon as possible
after normal court operations resume.

       By way of background, and as the Court is aware, on February 2, 2020, trial began as to
the eleven national security related counts in the above-referenced indictment (the “S2

1
  On May 22, 2020, the Court also directed the Government to respond to the defendant’s pro se
letter, which was filed on the docket the same day. In correspondence to the Court, dated May 26,
2020, defense counsel withdrew the defendant’s pro se letter at his request.
2
 It is, of course, possible that, due to the ongoing pandemic, the grand jury may become
unavailable before the June 24, 2020 conference.
         Case 1:17-cr-00548-PAC Document 401 Filed 05/29/20 Page 2 of 4
The Honorable Paul A. Crotty, U.S.D.J.
May 29, 2020
Page 2

Indictment”). On March 9, 2020, a jury found the defendant guilty of two of those counts: making
false statements to law enforcement, in violation of 18 U.S.C. § 1001, and contempt of Court, in
violation of 18 U.S.C. § 401(3). The jury was unable to reach a unanimous verdict as to the
remaining eight counts and, as a result, the Court granted the defendant’s motion for a mistrial as
to those counts.3 The Government expects that the Proposed Indictment will contain the following
nine counts:

              Count One: Gathering national defense information, in violation of 18 U.S.C.
               § 793(b), based on the defendant’s theft of backup files (the “Backup Files”) from
               DEVLAN on April 20, 2016;

              Count Two: Transmission of writings containing unlawfully possessed national
               defense information, in violation of § 793(e), based on the defendant’s transmission
               of the Backup Files in late April and early May 2016;

              Count Three: Transmission of writings containing unlawfully possessed national
               defense information, in violation of § 793(e), based on the defendant’s transmission
               from prison of notes to a reporter about a CIA computer network in September
               2018;

              Count Four: Attempted transmission of writings containing unlawfully possessed
               national defense information, in violation of § 793(e), based on the defendant’s
               attempted transmission from the Metropolitan Correctional Center (the “MCC”) of
               one of his articles and tweets between July and October 2018;

              Count Five: Unauthorized access to a computer to obtain classified information, in
               violation of 18 U.S.C. § 1030(a)(1), based on the defendant exceeding his
               authorized DEVLAN access to obtain and later transmit the Backup Files;

              Count Six: Unauthorized access to a computer to obtain information, in violation
               of § 1030(a)(2)(B), based on the defendant exceeding his authorized DEVLAN
               access to copy the Backup Files;

              Count Seven: Causing the transmission of a harmful computer command to
               DEVLAN, in violation of § 1030(a)(5)(A), based on the defendant’s manipulation
               of the Confluence virtual server on April 20, 2016;

              Count Eight: Causing the transmission of a harmful computer command to
               DEVLAN, in violation of § 1030(a)(5)(A), based on the defendant’s deletion of log
               files on April 20, 2016; and



3
 The Government voluntarily dismissed Count Two of the S2 Indictment in advance of juror
deliberations. See Feb. 28, 2020 Transcript.
         Case 1:17-cr-00548-PAC Document 401 Filed 05/29/20 Page 3 of 4
The Honorable Paul A. Crotty, U.S.D.J.
May 29, 2020
Page 3

              Count Nine: Obstruction of justice, in violation of 18 U.S.C. § 1503, based on the
               defendant’s false statements to law enforcement during the course of the
               investigation in this case.

        These counts are based on the same conduct that was at issue during the February trial,
namely, the defendant’s theft and transmission of the Backup Files, his destruction of log files and
other forensic data on DEVLAN in the course of committing that theft, his obstruction of the
investigation into the leak of the Backup Files, and his transmission and attempted transmission of
national defense information while detained at the MCC. The modifications in the Proposed
Indictment, however, are intended to make clear what conduct is covered in the specific counts.
Thus, the Proposed Indictment (i) contains two separate § 793(e) counts related to (1) the
defendant’s transmission of writings containing national defense information from the MCC and
(2) the defendant’s attempted transmission of writings containing national defense information
from the MCC, whereas the S2 Indictment grouped that conduct together in a single count; (ii)
clarifies that all the § 793(e) counts, pertaining both to the transmission of the Backup Files and
the defendant’s conduct in the MCC, charge the transmission of documents and writings, which
does not require proof that the defendant had reason to believe the information therein could be
used to harm the United States; (iii) contains two separate § 1030(a)(5)(A) counts specifying that
the charged harmful computer commands at issue are (1) the defendant’s manipulation of the
Confluence virtual server and (2) the defendant’s log deletions, whereas the S2 Indictment grouped
that conduct together in a single count; and (iv) lists the false statements underlying the obstruction
charge, which had previously been identified for the defendant in a bill of particulars, whereas the
S2 Indictment did not do so.

        Furthermore, the Proposed Indictment, unlike the S2 Indictment, does not include a count
for theft of Government property, in violation of 18 U.S.C. § 641, and the Government will dismiss
that count of the S2 Indictment at the next court appearance in this case. The Government also
does not intend to include the severed charges relating to child pornography and copyright
infringement in the Proposed Indictment, to avoid the need for a redacted indictment in the trial
on the national security charges, but will instead proceed on those counts as originally charged in
the S2 Indictment.

       Because the Proposed Indictment is more specific as to the nature of the charged conduct
and does not include any conduct that was not encompassed in the original trial, the filing of the
Proposed Indictment will not substantially delay scheduling the Espionage Act retrial. The
defendant is fully aware of the Government’s case; the relevant evidence and much of the 18
U.S.C. § 3500 material has been declassified pursuant to the Court’s rulings under the Classified
Information Procedures Act and may be reviewed in that form outside of a Sensitive
Compartmented Information Facility (“SCIF”); and the Proposed Indictment does not in any way
change the nature of the proof or conduct at issue. To the extent the defendant decides to challenge
any aspect of the Proposed Indictment, that motion practice could happen in the near term and
would likely be complete before normal court operations resume. Along those lines, the Court
could also now set a schedule for pretrial motion practice, which we would expect to be minimal
in comparison to the extensive briefing in advance of the February trial.
         Case 1:17-cr-00548-PAC Document 401 Filed 05/29/20 Page 4 of 4
The Honorable Paul A. Crotty, U.S.D.J.
May 29, 2020
Page 4

        We also expect that the retrial would be substantially shorter than the first trial, and it would
involve fewer witnesses, at least in the Government’s case, who would require enhanced security
precautions because we are significantly reducing our witness list and otherwise streamlining our
evidence presentation. Moreover, because the defense now has declassified copies of the parties’
exhibits, and is fully aware of the Government’s case from the unclassified trial record, the retrial
can proceed pursuant to the Court’s regular trial schedule—Monday through Friday from 9:30 a.m.
to 4:30 p.m. Accordingly, the Court is still in a position to schedule the retrial for a time shortly
after normal court operations resume.

       Regardless, if the Court believes it is more appropriate, we are also prepared to proceed on
the non-national security counts in the S2 Superseding Indictment (i.e., the child pornography and
copyright infringement counts) as soon as possible.

                                                 ***

        In sum, we are prepared to proceed as quickly as possible to a retrial on the Espionage Act
offenses or a trial on the non-national security counts. Accordingly, we respectfully submit that
the Court should set a trial date for as soon as possible after normal court operations resume, and
we will be prepared to discuss any pretrial scheduling matters at the next conference. Given our
intention to seek the Proposed Indictment by mid-June, if possible, we respectfully submit that the
Court should adjourn the June 1, 2020 conference currently scheduled, which we understand
defense counsel is unavailable to attend, and hold the June 24, 2020 conference so that the
defendant can be arraigned on the new indictment and the parties can address the scheduling
matters raised by the Court.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                    by: ____/s/______________________________
                                                        Matthew Laroche / Sidhardha Kamaraju /
                                                        David W. Denton, Jr.
                                                        Assistant United States Attorneys
                                                        (212) 637-2420 / 6523 / 2744

cc: Defense Counsel (by ECF)
